

 
 

--------------------------------------------------------------------------------

 

June 24, 2011


Edward McKenna Jr.
6160 Barons Way
Oak Park, CA 91377


 
Re:
Offer of Employment

 
Dear Ed,
 
I am pleased to extend you an offer to join Applied LNG Technologies, LLC (the
“Company”) as a full time employee under the terms of this agreement, subject
also to your execution of the Arbitration Agreement included in this package and
approval by the Company’s Board of Directors. Please review the arbitration
agreement carefully as part of your review of this offer of employment.


1.           Full-time Position and Title.  You are to become an employee of the
Company under the terms of this Agreement commencing on Tuesday, July 5, 2011
(the “Commencement Date”) subject to a satisfactory completion of your
background check. You will be employed as the Chief Financial Officer with such
duties as may be assigned to you by the Company from time to time. Formal
appointment in this capacity will take place within 15 days following the
Commencement Date.


Your employment will be full time, to the exclusion of any other employment
which would impede your full-time duties hereunder, and you further agree during
working hours to devote your full and undivided time, energy, knowledge, skill
and ability exclusively to the operation, transactions, and development of the
Company’s interests unless otherwise agreed in writing. You will conscientiously
and diligently perform all required acts and duties to the best of your ability,
and in a manner satisfactory to the Company. You will faithfully discharge all
responsibilities and duties entrusted to you.


The first 90 days of employment are considered an orientation period
(“Orientation Period”) that gives you and the Company a chance to get to know
each other. Your performance will be evaluated during this time to assess your
potential for continued employment.


2.           Compensation.  As the Chief Financial Officer, you will be employed
at a base salary of $175,000 annually, payable bi-weekly or otherwise in
accordance with payroll practices adopted by the Company from time to time (your
“Base Salary”). In addition to your Base Salary, you may be entitled to
discretionary bonuses at the Company’s sole option.
 
In addition to your Base Salary and discretionary bonuses, you shall receive on
the Commencement Date a stock options grant (the “Employment Options”) of
200,000 options to purchase the Company’s common stock at a price equal to $0.58
per share. The Employment Options will have a term of ten (10) years and shall
vest in equal annual installments over a period of five (5) consecutive years
commencing on the Commencement Date (subject to continuing employment during the
vesting period). Your Employment Options will be granted under the terms of a
Stock Option Agreement issued under and subject to the Company’s Incentive Stock
Option Plan, a copy of which shall be provided to you.
 
As an employee of the Company, you will also be eligible to participate in the
standard and customary corporate benefits offered by the Company to its rank and
file employees, in general (“Benefits”). You will be eligible for the Benefits
as of the Commencement Date. Details of the Benefits
 

 
 
1

--------------------------------------------------------------------------------

 

will be discussed with you by the Company’s Human Resources representative and
will be provided to you in an Employee Handbook which also defines corporate
policies, and through other Company literature. You will be expected to read
these materials thoroughly, and sign and return a copy of a receipt and
acknowledgment evidencing that you have read and understood the Company’s
corporate policies and the contents of its Employee Handbook and other Company
literature. To the extent that any policy set forth in an Employee Handbook is
inconsistent with this Agreement, this Agreement shall control.
 
3.           Term of Employment.  You will serve as an “at-will” employee of the
Company and your employment by the Company will commence on the Commencement
Date and will terminate as of the date of any termination of you by the Company,
for whatever reason and without prior notice; or upon your voluntary resignation
following two weeks’ notice or upon any separation of your service from the
Company (such date, a “Termination Date”). Your Benefits will terminate as of
your Termination Date should your employment end within ninety (90) days of your
Commencement Date.
 
4.           Vacations and Holidays. You will be entitled to receive three weeks
of accrued paid vacation in each calendar year, to be taken at times which do
not unreasonably interfere with the performance of your duties thereunder.
Vacations of more than five (5) consecutive days should not be scheduled during
any three-month period without the prior written consent of the Chief Executive
Officer of the Company.
 
5.           Business Expenses.  You will be reimbursed for all reasonable
expenses incurred by you in furtherance of your position with the Company,
including travel, upon submission of the appropriate documentation.
 
6.           Protection of Trade Secrets.  In recognition of the matter of trust
and fiduciary capacity in which you will be employed by the Company, you will be
expected, during your term of employment, and at all times thereafter, not to
disclose to any third party any trade secret information (“Trade Secrets”) you
receive relative to the Company. For this purpose, the term Trade Secrets
includes information relative to the Company’s method of operations, customer
base, strategies and objectives, pricing information, financial information,
identity of vendors utilized by the Company, computer programs, system
documentation, product offerings, software or hardware, manuals, formulae,
processes, methods, inventions or other information or materials relating to the
Company’s affairs that are not otherwise publicly available and for which steps
are routinely taken by the Company to protect such Trade Secrets from
Disclosure. You also acknowledge that such Trade Secrets constitutes a major
asset of the Company, and that the use, misappropriation or disclosure of Trade
Secrets would constitute a breach of trust and could cause irreparable injury to
the Company and that it is essential for the protection of the Company’s
goodwill and maintenance of the Company’s competitive position that the Trade
Secrets be kept secret and that you neither disclose the Trade Secrets to others
nor use the Trade Secrets to your own advantage or to the advantage of
others.  In addition, although it may be self evident, you agree that during
your employment with the Company, you will not, directly or indirectly, lend any
advice or assistance, or engage in any activity or act in any manner, for the
purpose of establishing, operating, assisting or managing any business or entity
that is engaged in activities competitive with the business of the Company as it
is conducted at any time during your employment.
 
You further agree that during your employment, and for a period of one year
thereafter, you will not act in any manner, directly or indirectly (whether as
an employee, director, officer, advisor, shareholder, representative, broker,
salesman, agent, partner or member, among others), to: (i) solicit, counsel or
attempt to induce any person who is then employed by, or an agent of, the
Company, or any “affiliate” of the Company (including all other subsidiaries and
affiliates of the Company) , (collectively defined for the purpose of this
Agreement to be the “Company”) to leave the employment of, or agency with, the
Company, or (ii) solicit, bid for, or perform services for, sell goods or
products to, or otherwise
 

 
2

--------------------------------------------------------------------------------

 

do business with, any of the then current customers of the Company on behalf of
yourself or any third party independent of the Company.
 
7.           Representations of Employee. In order to induce the Company to
enter into this Agreement, you hereby make the following representations to the
Company:
 
(i)  You are not a party to or otherwise subject to or bound by the terms of any
contract, agreement or understanding which in any manner would limit or
otherwise affect your ability to perform your obligations hereunder. You further
represent and warrant that your employment by the Company would not under any
circumstances require you to disclose or use any proprietary, confidential or
trade secret information belonging to any third parties, or to engage in any
conduct which may potentially interfere with contractual, statutory or
common-law rights of third parties;
 
(ii)  Because of your varied skill and abilities, you do not need to compete
with the business of the Company or solicit business from customers of the
Company using the Company’s Trade Secrets and that this Agreement will not
prevent you from earning a livelihood and you acknowledge that the restrictions
contained in Section 6 constitute reasonable protections for the Company;
 
(iii)  With the recognition that you are a key employee of the Company, you
acknowledge that irreparable injury or damage shall result to the Company in the
event of a breach or threatened breach by you of any of the terms or provisions
of Section 6 hereunder relating to improper use of the Company’s Trade Secrets,
and you therefore agree that the Company shall be entitled to an injunction
restraining you from engaging in any activity constituting such breach or
threatened breach and
 
(iv)  You recognize and acknowledge that this agreement restricts certain of
your rights following your employment with the Company. You acknowledge this
fact, and further acknowledge that you have been advised by the Company to read
the agreement carefully, and/or to consult with counsel of your choice
concerning the legal effects of signing the agreement, prior to signing it.


8.            Arbitration. The Company believes that arbitration of any disputes
arising out of this Agreement is an efficient, less expensive and fair way to
resolve such disputes. Therefore, as part of this offer and your employment with
the Company, you will be required to sign the accompanying Arbitration Agreement
as part of your acceptance of the Agreement.

 
9.  Miscellaneous Provisions.
 
(i)  Governing Law.  This Agreement shall be governed by the laws of the State
of California as applied by an arbitrator or the courts of California which
courts (either State or Federal) shall have exclusive subject matter and in
personam jurisdiction over the parties and any claims or disputes arising from
the subject matter contained herein without regard to any conflict of laws
provision and the parties hereto.
 
(ii)  Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the matters contained herein and supersedes all prior
and contemporaneously made written or oral agreements between the parties
relating to the subject matter hereof. There are no oral understandings, terms,
or conditions, and no party has relied upon any representation, express or
implied, not contained in this Agreement.
 
(iii)  Injunctive Relief.  The parties agree that irreparable injury or damage
shall result to the Company in the event of a breach or threatened breach by you
of any of the terms or provisions of Section 6 hereunder, and that the Company
shall be entitled to an injunction restraining you from engaging in any activity
constituting such breach or threatened breach. Nothing contained herein shall be
 

 
3

--------------------------------------------------------------------------------

 

construed as prohibiting the Company from pursuing any other remedies available
to the Company at law or in equity for breach or threatened breach of this
Agreement, including but not limited to, the recovery of damages from you and,
the termination of your employment with the Company in accordance with the terms
and provisions of this Agreement.
 
(iv)  Blue Pencil Rule.  It is essential that the provisions of Section 6 be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If a court of
competent jurisdiction, however, determines that any restrictions imposed on you
in Section 6 are unreasonable or unenforceable because of duration, geographic
area or otherwise, you and the Company agree and intend that the court shall
enforce Section 6 to the maximum extent the court deems reasonable and that the
court shall have the right to strike or change any provisions of Section 6 and
substitute therefore different provisions to effect the intent of Section 6 to
the maximum extent possible.


           (v)  Counterparts.  This Agreement may be executed in one or more
copies, each of which shall be deemed an original. This Agreement may be
executed by facsimile signature and each party may fully rely upon facsimile
execution; this agreement shall be fully enforceable against a party which has
executed the agreement by facsimile.
 
If you agree to accept the terms of this offer of employment, please kindly sign
on the line provided below. This offer of employment will automatically be
deemed void and no longer of any force or effect if not signed by you and
received by the Company by mail, messenger, or fax on or before 5:00 p.m.,
Pacific Standard Time on Thursday, June 30, 2011.
 
We appreciate your decision to be a part of our team and look forward to
welcoming you to the Applied LNG Technologies family.



   
Sincerely,
         
Applied LNG Technologies, LLC
             
By:  
/s/ Cem Hacioglu
     
Cem Hacioglu
   
President & CEO
     
********************************
   
Acknowledged and Accepted By:
               
/s/ Edward McKenna, Jr.
   
6.28.11
 
Edward McKenna Jr.
 
Date


 
 

 
4

--------------------------------------------------------------------------------

 
